Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Derek Bernard Howard, Appellant                     Appeal from the 124th District Court of
                                                    Gregg County, Texas (Tr. Ct. No. 37,809-
No. 06-14-00007-CR          v.                      B). Memorandum Opinion delivered by
                                                    Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                        Justice Carter participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment nunc pro tunc to
correctly reflect that Tanya L. Reed represented the State in this case.     As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Derek Bernard Howard, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 15, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk